                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     STRIKE 3 HOLDINGS, LLC,                           Case No. 19-cv-00723-JCS
                                                        Plaintiff,
                                   9
                                                                                           ORDER WITHDRAWING CLERK’S
                                                 v.                                        NOTICE REQUIRING CONSENT OR
                                  10
                                                                                           DECLINATION AND STAYING
                                  11     JOHN DOE SUBSCRIBER ASSIGNED IP                   COMPLAINCE WITH SUBPOENA
                                         ADDRESS 107.208.9.165,
                                  12                                                       Re: Dkt. No. 20
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          Plaintiff Strike 3 Holdings, LLC (“Strike 3”) brought this action against Defendant John

                                  15   Doe, identified only by an IP address, whose true name is unknown to Strike 3. See Compl. (dkt.

                                  16   1). The Court granted Strike 3’s application to issue a subpoena to AT&T, which Strike 3

                                  17   believed was Doe’s internet service provider. Dkt. 10. Doe now “specially appear[s]” to move to

                                  18   quash the subpoena. See Mot. to Quash (dkt. 19).

                                  19          The Clerk issued a notice requiring Doe’s consent or declination to the jurisdiction of a

                                  20   magistrate judge under 28 U.S.C. § 636(c) in light of the motion to quash. Dkt. 20. That notice

                                  21   was filed in error. The undersigned magistrate judge is authorized to consider the motion to quash

                                  22   regardless of the parties’ consent under 28 U.S.C. § 636(b)(1)(A) as a “pretrial matter” not

                                  23   specifically enumerated as an exception to magistrate judge jurisdiction. See also N.D. Cal.

                                  24   General Order 44 (assignment plan designating magistrate judges to “be included in the civil case

                                  25   assignment system in the same manner as active district judges,” with exceptions not applicable

                                  26   here). The notice is therefore WITHDRAWN, and Doe shall not file a response indicating consent

                                  27   or declination to a magistrate judge under § 636 (governing consent to take case-dispositive

                                  28   action) unless and until Doe is served with a complaint and appears as a defendant.
                                   1            AT&T’s compliance with the subpoena is STAYED pending resolution of the motion to

                                   2   quash.

                                   3            IT IS SO ORDERED.

                                   4   Dated: June 5, 2019

                                   5                                                ______________________________________
                                                                                    JOSEPH C. SPERO
                                   6                                                Chief Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
